
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.005


CONFIDENTIAL   REDACTED VERSION

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

    DATED   23 DECEMBER 2003    
 
 
INTERCITY PHARMA LIMITED
 
(1)
 
 
 
 
and
 
 
 
 
 
 
EVANS VACCINES LIMITED
 
(2)
 
 
 
 


--------------------------------------------------------------------------------

AGREEMENT FOR LEASE
relating to Unit 5A Boulevard Industry Park Halewood Merseyside

--------------------------------------------------------------------------------


 
 

Hammonds
Trinity Court    16 John Dalton Street    Manchester    M60 8HS DX 14347
Manchester 1
Telephone +44 (0)870 839 0000    Fax +44 (0)870 839 5001   www.hammonds.com
Reference SG2/INT.292-1
 
 

--------------------------------------------------------------------------------




CONTENTS


1   INTERPRETATION   1
2
 
DEFINITIONS
 
1
3
 
BUILDING CONTRACT PROFESSIONAL APPOINTMENTS AND WARRANTIES
 
6
4
 
THE PROFESSIONAL TEAM
 
7
5
 
THE CONTRACTOR
 
7
6
 
EXECUTION OF THE BUILDING WORKS
 
9
7
 
DAMAGES
 
10
8
 
DEVELOPERS VARIATIONS
 
11
9
 
BIO WORKS
 
11
10
 
PERMITTED TENANT'S VARIATIONS
 
14
11
 
INSPECTION
 
15
12
 
ACCESS DATE AND PRACTICAL COMPLETION
 
16
13
 
MEASUREMENT AND RENT
 
17
14
 
TENANT'S WORKS
 
18
15
 
ACCESS FOR TENANT'S WORKS
 
19
16
 
RENT
 
21
17
 
THE GRANT OF THE LEASE AND LICENCE TO COMPLETE THE BIO WORKS
 
21
18
 
INSURANCE
 
22
19
 
NO ASSIGNMENT OF THIS AGREEMENT EXCEPT TO A FUND
 
23
20
 
OCCUPATION PRIOR TO COMPLETION OF THE LEASE
 
23
21
 
TITLE
 
24
22
 
REGISTRATION OF NOTICE
 
25
23
 
NON MERGER
 
25
24
 
DEFECTS LIABILITY PROVISIONS
 
25
25
 
PROVISO FOR RE-ENTRY
 
26
26
 
NOTICES
 
26
27
 
NO RESTRICTIONS ON ADJOINING LAND
 
27
28
 
VAT
 
27
29
 
DISPUTES
 
27
30
 
LIMITATION OF DEVELOPER'S LIABILITY
 
28
31
 
THE EMPLOYER'S REPRESENTATIVE AND THE TENANT'S SURVEYOR
 
28
32
 
LIMITATION OF SUCCESSORS IN TITLE'S LIABILITY
 
28          


i

--------------------------------------------------------------------------------


33
 
INTEREST
 
28
34
 
NO REPRESENTATIONS
 
28
35
 
ENTIRE AGREEMENT
 
28
36
 
THIRD PARTIES
 
28
37
 
MUTUAL CO-OPERATION
 
29
38
 
CONFIDENTIALITY
 
29
39
 
STANDARD CONDITIONS
 
29
40
 
JURISDICTION
 
29
41
 
OPERATION OF THIS DEED
 
29
42
 
STAMP DUTY
 
29


SCHEDULE 1 ACCESS CRITERIA
 
30
SCHEDULE 2 PRE-CONDITIONS
 
31

ii

--------------------------------------------------------------------------------



DATE OF AGREEMENT FOR LEASE   23 DECEMBER 2003

PARTIES

(1)INTERCITY PHARMA LIMITED (Company Number 4703226) whose registered office is
at The Customs House 7 Union Street Liverpool L3 9QX ("Developer")

(2)EVANS VACCINES LIMITED (Company Number 03970089) whose registered office is
at Florey House Robert Robinson Avenue Oxford Oxfordshire OX4 4GA ("Tenant")

IT IS AGREED THAT:

1 INTERPRETATION

In this Agreement unless the context otherwise requires:

1.1words importing any gender include every gender;

1.2words importing the singular number only include the plural number and vice
versa;

1.3words importing persons includes firms, companies and corporations and vice
versa;

1.4any reference to an Act of Parliament includes any statutory modification or
re-enactment thereof for the time being in force and any instrument, order,
plan, regulation, permission or direction for the time being made, issued or
given thereunder or deriving validity therefrom;

1.5unless expressly stated to the contrary the expression "this Agreement"
includes any document supplemental to or collateral with this document;

1.6the index to this Agreement and the clause headings in this Agreement are for
ease of reference only and shall not affect the construction or interpretation
of this Agreement;

1.7where any obligation is undertaken by two or more persons jointly those
persons shall be jointly and severally liable in respect of that obligation;

1.8any reference to a clause or appendix is a reference to the relevant clause
in or appendix to this Agreement;

2 DEFINITIONS

In this Agreement the following expressions shall have the following meanings:

"Access Criteria" means the criteria specified in Schedule 1.

"Access Date" means the date upon which the Employer's Representative shall
certify that Zones 1, 2 and 3 have reached such a state of readiness as to
enable the Tenant to have exclusive occupation thereof for the purpose of
carrying out the Tenant's Works provided that the Employer's Representative
shall not issue such certificate unless and until the Access Criteria in respect
of the above are satisfied

and "Access Certificate" shall be construed accordingly.

"Access Drawings" means the drawings annexed hereto at Appendix F.

"Architect" means Austin Smith: Lord of 5-6 Bowood Court Calver Road Warrington
Cheshire WA2 8QZ or such other architect as shall be appointed by the Developer
for the Basebuild Works in accordance with the terms of this Agreement.

"Basebuild Works" means that part of the Building Works described in the
Basebuild Specification.

1

--------------------------------------------------------------------------------




"Basebuild Specification" means the specification annexed hereto as part of
Appendix B and labelled "Basebuild Specification".

"Bio Specification" means the outline specification annexed hereto as part of
Appendix B and labelled "Bio Specification" and (in due course) the Bio
Specification provided to the Developer pursuant to clause 9.3 or (if
applicable) prepared by the Developer pursuant to clause 9.9.

"Bio Works" means that part of the Building Works described in the Bio
Specification.

"Bio Programme" means the programme for the Bio Works to be provided by the
Tenant with the Bio Specification and approved by the Developer in accordance
with Clause 9.

"Bio Contract" means the contract for the Bio Works.

"Bio Contractor" means the contractor for the Bio Works appointed by the
Developer pursuant to this Agreement.

"Bio Contractor's Price" means the Bio Contractor's price for carrying out the
Bio Works provided by the Tenant to the Developer pursuant to clause 9.3.

"Building" means the building to be constructed on the Premises as part of the
Building Works pursuant to this Agreement.

"Building Contract" means the building contract or contracts for the carrying
out and completion of the Basebuild Works attached at Appendix G hereto.

"Building Works" means the works of constructing the Scheme as more particularly
described in the Specification.

"Certificate of Practical Completion of the Basebuild Works" means the
certificate to be issued by the Employer's Representative certifying that the
Basebuild Works have been practically completed in accordance with the terms of
the Building Contract.

"Certificate of Practical Completion of the Bio Works" means the certificate to
be issued by the Employer's Representative in respect of the Bio Works
certifying that the Bio Works have been practically completed in accordance with
the Bio Contract.

"Certificate of Practical Completion of the Building Works" means the
certificate to be issued by the Employer's Representative certifying that the
Building Works have been practically completed in accordance with the terms of
both the Building Contract and the Bio Contract as appropriate and "Practical
Completion" shall be construed accordingly.

"Certificate of Sectional Completion" means the certificate to be issued by the
Employer's Representative certifying that Zones 1 2 and 3 have been practically
completed in accordance with the terms of the Building Contract.

"Certificate(s) of Making Good Defects" means a notice issued by the Employer's
Representative pursuant to the Building Contract and/or the Bio Contract (as the
case may be) that all defects in the Basebuild Works and/or Bio Works (as the
case may be) (and any other works referred to in such notice) appearing during
the defects liability period specified in the Building Contract and/or the Bio
Contract (as the case may be) have been made good.

"CDM Regulations" means The Construction (Design and Management) Regulations
1994 (SI 1994 No 3140) and the Health and Safety Commission's "Approved Code of
Practice" relating to the said regulations as each shall from time to time be
amended modified supplemented or replaced and shall include any regulations
directions or orders lawfully made thereunder and terms used in the
CDM Regulations shall have the same meaning in this Agreement as they have in
the CDM Regulations.

2

--------------------------------------------------------------------------------




"Compound" means the area coloured yellow on the Site Plan.

"Contractor" means Pochin (Contractors) Limited of Brooks Lane Middlewich
Cheshire CW10 0JQ or such other such building contractor as the Developer may
from time to time appoint in connection with the Basebuild Works in accordance
with the terms of this Agreement.

"Date of Practical Completion" means the date of issue of the relevant
Certificate of Practical Completion.

"Developer's Solicitors" means Hammonds Trinity Court 16 John Dalton Street
Manchester M60 8HS (Ref: SG2/INT.292-1).

"Employer's Representative" means in relation to the Basebuild Works Davis
Langdon & Everest of Princess House 39 Kingsway London WC2B 4TP or such other
representative(s) as may be appointed by the Developer in his place from time to
time to act as employer's representative under the Building Contract or in
relation to the Bio Works E C Harris LLP of Lynton House 7-12 Tavistock Square
London WC1H 9LX or such other representative(s) as may be appointed by the
Developer in its place from time to time to act as Employer's Representative
under the Bio Contract in each case in accordance with the terms of this
Agreement.

"Environmental Consultants" means Environ UK Limited of 5 Stratford Place London
WC1C 1BA

"Estate" means Boulevard Industry Park, Halewood, Merseyside shown for the
purpose of identification only edged by a dotted blue line on the Site Plan.

"Event of Contractor's Insolvency" occurs:-

(a)if the Contractor is unable to pay its debts within the meaning of
section 123 of the Insolvency Act 1986;

(b)at any time after the Contractor submits any proposal, makes any application
for or enters into any arrangement, scheme, compromise, moratorium or
composition with any of its creditors;

(c)at any time after the appointment of a receiver or an administrative receiver
over all or any part of the Contractor's property; or

(d)at any time after the Contractor is the subject of a petition presented, a
resolution passed or an order made:

(i)for the appointment of an administrator; or

(ii)to have the company wound up (except for the purpose of the amalgamation or
reconstruction of a solvent company).

"Event of Bio Contractor's Insolvency" occurs:-

(a)if the Bio Contractor is unable to pay its debts within the meaning of
section 123 of the Insolvency Act 1986;

(b)at any time after the Bio Contractor submits any proposal, makes any
application for or enters into any arrangement, scheme, compromise, moratorium
or composition with any of its creditors;

(c)at any time after the appointment of a receiver or an administrative receiver
over all or any part of the Bio Contractor's property; or

3

--------------------------------------------------------------------------------

(d)at any time after the Bio Contractor is the subject of a petition presented,
a resolution passed or an order made:

(i)for the appointment of an administrator; or

(ii)to have the company wound up (except for the purpose of the amalgamation or
reconstruction of a solvent company).

"Fund" means any party providing finance to the Developer to whom the benefit of
this Agreement has been charged and/or assigned pursuant to clause 19 of this
Agreement.

"Grant Funding Agreement" means an agreement dated 23 December 2003 and made
between North West Development Agency (1) and the Developer (2) and UK Land and
Property Limited (3)

"Gross Internal Area" means the total number of feet squared of gross internal
area measured in accordance with the Code of Measuring Practice 5th Edition
issued by the Royal Institution of Chartered Surveyors and the Incorporated
Society of Valuers and Auctioneers ("the Code").

"Initial Rent" means subject to clauses 13.6 and 13.7 [***] per annum or such
lesser sum as shall be calculated in accordance with clause 13.6 hereof being
the yearly rent to be first reserved by the Lease.

"Lease" means the lease of the Premises to be granted to the Tenant in
accordance with this Agreement which shall be in the form set out in Appendix A.

"Mechanical and Electrical Engineer" means Faber Maunsell Limited of Marlborough
House Upper Marlborough Road St Albans AL1 3UT or such other mechanical and
electrical engineer as may be appointed by the Developer in accordance with the
terms of the Agreement.

"Necessary Consents" means all consents, licences, permissions, building
regulations and approvals of any local or other competent authority which may
from time to time be necessary to carry out and complete the Building Works or
the Permitted Tenant's Variations (as the case may be) in accordance with the
terms of this Agreement.

"Permitted Tenant's Variation" means any variation or amendment requested by the
Tenant (acting properly and reasonably) to any part of the Building Works and
which:-

(a)does not reduce the Gross Internal Area of the Building to less than 232,830
(two hundred and thirty two thousand, eight hundred and thirty) square feet or
thereabouts; and/or

(b)does not breach the Grant Funding Agreement; and/or

(c)does not adversely affect the external appearance of the Premises; and/or

(d)does not require the obtaining of a Necessary Consent which cannot be
obtained either at all or within a reasonable time and at a reasonable cost;
and/or

(e)would result (if implemented) in the Developer being in breach of any of its
obligations under clause 6; and/or

(f)does not (when aggregated with the delay to the building contract period
previously agreed by the parties or arising from any previous Permitted Tenant's
Variations) cause delay to the building contract period of over one calendar
month.

"Plan" means the Site Plan and the Zone Plan attached to this Agreement at
Appendix E.

"Planning Acts" means the Town and Country Planning Acts 1990, the Planning
(Hazardous Substances) Act 1990, the Planning (Consequential Provisions) Act
1990, the Local Government

4

--------------------------------------------------------------------------------




Planning and Land Act 1980, the Planning and Compensation Act 1991 and any
subsequent legislation of a similar nature.

"Planning Agreement" means any agreement entered into between the Developer and
the local planning authority as a condition of the grant of Planning Permission
or otherwise regulating the use or development of the Premises and whether
entered into pursuant to section 106 of the Town and Country Planning Act 1990
or section 33 of the Local Government (Miscellaneous Provisions) Act 1982 or any
agreement entered into between the Developer and any statutory authority under
section 38 or section 278 of the Highways Act 1980 or section 104 of the Water
Industry Act 1991 or otherwise.

"Planning Supervisor" means Faber Maunsell Limited of Marlborough House Upper
Marlborough Road St Albans AL1 3UT or such other planning supervisor as shall be
appointed by the Developer for the Building Works in accordance with the terms
of this Agreement.

"Pre-Conditions" means the conditions specified in Schedule 2.

"Premises" means the land shown edged red on the Site Plan being Unit 5A
Boulevard Industry Park Halewood Merseyside and all additions and improvements
made to it and references to the Premises shall include reference to any part of
them.

"Prescribed Rate" means the rate of interest which is [***] above Royal Bank of
Scotland plc base rate for the time being.

"Professional Team" means the relevant Employer's Representative in respect of
the Basebuild Works, the relevant Employer's Representative in respect of the
Bio Works (if applicable), the Architect, the Environmental Consultants, the
Quantity Surveyor, the Mechanical and Electrical Engineer, the Structural
Engineer and the Planning Supervisor.

"Quantity Surveyor" means Davis Langdon & Everest of Boulton House aforesaid or
such other quantity surveyor as shall be appointed by the Developer for the
Building Works in accordance with the terms of this Agreement.

"Relevant Sub-Contractors" means the sub-contractors with a design
responsibility appointed by the Contractor for the carrying out of the following
parts of the Building Works being ground works steel frame cladding roofing
curtain walling/windows louvres mechanical and electrical lifts and any other
subcontractor with a responsibility for design and "Relevant Sub-Contracts"
shall be construed accordingly.

"Rent Commencement Date" means 12 months after the Date of Practical Completion
of the Basebuild Works.

"Scheme" means the construction on the Premises of a production building and an
office building (including reception and welfare areas) having a Gross Internal
Area of 238,800 square feet or thereabouts including car parking landscaping and
infrastructure as described in the Specification.

"Site Plan" means one of the Plans annexed hereto at Appendix E and named "Site
Plan".

"Snagging Items" means such minor omissions imperfections defects and faults
listed in the snagging list issued with the Certificate of Sectional Completion
and/or the Certificate(s) of Practical Completion (as the case may be).

"Specification" means the specification and plans relating to the Building Works
annexed to this Agreement as appendix B and labelled respectively "Base Build
Specification" and "Bio Specification" subject to such modifications, additions
and variations as may be made thereto in accordance with this Agreement.

5

--------------------------------------------------------------------------------




"Start on Site Date" means the date that the Contractor enters the Premises to
commence the Building Works.

"Step In Agreement" means the agreement required to be entered into by the
Tenant and the Fund in the form of Appendix H.

"Structural Engineer" means Capita Property Consultancy Limited trading as
Roscoe Capita of 61-71 Victoria Street, London SW1H OXA or other structural
engineer as shall be appointed by the Developer for the Building Works in
accordance with the terms of this Agreement.

"Superior Landlord" means North West Development Agency of Renaissance House
PO Box 37 Centre Park Warrington Cheshire, WA1 1XB.

"Tenant's Solicitors" means DLA of 101 Barbirolli Square Manchester M2 3DL
(Ref: AW).

"Tenant's Surveyor" means such firm(s) or individual(s) as shall be appointed by
the Tenant from time to time for the purposes of this Agreement and whose
identity is notified to the Developer.

"Tenant's Works" means the works which the Tenant proposes to carry out by way
of fitting out of the Premises.

"Term Commencement Date" means the date calculated pursuant to clause 17.2
hereof.

"VAT" means value added tax or any similar tax for the time being in force as
shall be legally payable whether as a result of any election or otherwise at the
rate appropriate at the time of the relevant supply.

"Warranties" means the warranties in the forms of the drafts annexed to this
Agreement as Appendix C from the Contractor the Bio Contractor the Professional
Team and the Relevant Sub-Contractors.

"Working Day" means any day except Saturday, Sunday and bank or other public
holidays in England.

"Zone 1" means that area of the Building shown edged yellow on the Plan

"Zone 2" means that area of the Building shown edged pink on the Plan

"Zone 3" means that area of the Building shown edged blue on the Plan

"Zone 4" means that area the Building shown edged orange on the Plan

"Zone 5" means that area of the Building shown edged green on the Plan

"Zone 6" means that area of the Building shown edged purple on the Plan

and "Zone" shall be construed as any one of the above (as appropriate) and
"Zones" shall be construed accordingly.

"Zone Plan" means such of the Plans annexed hereto and titled "ground floor zone
plan, ground mezzanine floor zone plan, first floor zone plan and first floor
mezzanine zone plan" at Appendix E.

3 BUILDING CONTRACT PROFESSIONAL APPOINTMENTS AND WARRANTIES

3.1Prior to the Start on Site Date the Developer shall enter into the Building
Contract with the Contractor.

3.2On or before the date upon which the Lease is granted the Developer shall
deliver to the Tenant the completed Warranties duly executed as deeds.

6

--------------------------------------------------------------------------------

4 THE PROFESSIONAL TEAM

4.1The Developer is responsible for the appointment of the Professional Team.

4.2The appointment of a member of the Professional Team:

(a)may be made only after due enquiry by the Developer as to its reputation,
competence and suitability as to the Basebuild Works;

(b)may only be made on terms which provide for:

(i)the execution as a deed and delivery by such member of a warranty in favour
of the Tenant in the form set out in appendix C at the time of its appointment;
and

(ii)the maintenance by such member of professional indemnity cover:

(A)throughout the period that it retains liability for breach of the terms of
its appointment;

(B)with a reputable insurer; and

(C)with a limit of indemnity of at least [***] for each claim that may be made
save for the Planning Supervisor whose limit of indemnity shall not be less than
[***] for each claim that may be made;

(c)must not be made without the approval of the Tenant (such approval not to be
unreasonably withheld or delayed) of its selection and the terms of its
appointment.

4.3This clause 4 applies also to the appointment of a member of the Professional
Team by way of replacement of any member of or addition to the Professional Team
(including a different Employer's Representative in respect of the Bio Works if
so required by the Developer).

4.4The Developer will supply the Tenant as soon as practicable with copies of
each appointment of members of the Professional Team.

4.5The Developer will:

(a)use all reasonable endeavours to procure the due performance and observance
of the obligations of each member of the Professional Team;

(b)not waive, release, vary nor deny itself of any means (including by means of
estoppel) from enforcing any such obligation without the consent of the Tenant
(such consent not to be unreasonably withheld or delayed); and

(c)not do nor omit to do any act or thing which (apart from the provisions of
the warranty, a draft of which is set out in appendix C) would entitle a member
of the Professional Team to terminate or treat as terminated by breach its
appointment in connection with the Basebuild Works.

4.6For the avoidance of doubt those members of the Professional Team named in
this document shall be deemed to be approved by the Tenant.

5 THE CONTRACTOR

5.1The Developer is responsible for the appointment of the Contractor.

5.2The appointment of the Contractor:

(a)May be made only after due enquiry by the Developer as to its reputation,
competence and suitability as to the Basebuild Works and;

7

--------------------------------------------------------------------------------

(b)may only be made on the terms of the JCT 98 with Contractor's Design with
such amendments as shall first have been approved by the Tenant (such approval
not to be unreasonably withheld or delayed) which provide for:

(i)the execution as a deed and delivery by the Contractor of a warranty in
favour of the Tenant in the form set out in appendix C at the time of its
apportionment;

(ii)the maintenance by the Contractor of indemnity insurance cover:

(A)throughout the period that it retains liability for breach of the terms of
the Building Contract;

(B)with a reputable insurer;

(C)with a limit of at least [***] for each claim that may be made; and

(iii)the prohibition of engagement by the Contractor of any Relevant
Sub-Contractor without the approval of the Tenant (such approval not to be
unreasonably withheld or delayed; and

(c)must not be made without the approval of the Tenant (such approval not to be
unreasonably withheld or delayed) of its selection and the terms of its
appointment.



5.3This clause 5 also applies to the appointment of a building contractor by way
of replacement of the Contractor and/or an appointment of a Bio Contractor in
the circumstances outlined in clause 9.9.

5.4The Developer will supply the Tenant as soon as practicable with a copy of
the Building Contract.

5.5The Developer will:

(a)enforce the obligations of the Contractor under the Building Contract and the
Bio Contractor under the Bio Contract;

(b)not waive, release, vary nor deny itself by any means (including by means of
estoppel) from enforcing any such obligation without the consent of the Tenant
(such consent not to be unreasonably withheld or delayed);

(c)not to do nor omit to do any act or thing which (apart from the provisions of
the warranty a draft of which is set out in appendix C) would entitle the
Contractor to terminate or treat as terminated by breach the Building Contract
or as the case may be the Bio Contractor to terminate or treat as terminated by
breach the Bio Contract.

5.6For the avoidance of doubt the Contractor named in this document shall be
deemed to be approved by the Tenant.

8

--------------------------------------------------------------------------------



6 EXECUTION OF THE BUILDING WORKS

6.1The Developer shall use all reasonable endeavours to obtain all Necessary
Consents for the Basebuild Works and shall supply copies of all such Necessary
Consents to the Tenant.

6.2The Developer shall use all reasonable endeavours to procure that the Start
on Site Date is on or before the date which is four weeks from the date of this
Agreement and shall thereafter use all reasonable endeavours to procure that the
Contractor and in due course the Bio Contractor execute and proceed diligently
to complete the Basebuild Works and the Bio Works respectively in a good and
workmanlike manner and in accordance with good building practice from time to
time using good quality suitable materials of their several kinds in accordance
with

(a)all Necessary Consents

(b)the CDM Regulations

(c)the Specification

(d)this Agreement; and

(e)the Access Drawings.

6.3The Developer shall use all reasonable endeavours to procure that there will
not be used or specified for use in the Basebuild Works any goods materials
substances or products not in accordance with relevant British and European
Standards and Codes of Practice or otherwise generally known or suspected within
the construction or engineering industries at the time of specification or use
to be deleterious to health and safety or to the durability of the development
in the particular circumstances in which they are used.

6.4The Developer will use all reasonable endeavours to procure that:-

(a)the Premises are at all times secured as fully as may reasonably be
practicable against unauthorised entry;

(b)the Premises are kept tidy and properly cleared of surplus materials, rubble,
rubbish or waste and no goods or materials are deposited or stored on the
Premises which are not required within a reasonable time for the carrying out of
the Building Works;

(c)hoardings are erected around the Premises in a secure manner and all
reasonable safety and other measures are taken to prevent damage and injury;

(d)inconvenience or disturbance to owners and occupiers of neighbouring
properties and members of the public is kept to a minimum;

(e)on the Date of Practical Completion of the Bio Works the Premises are left
(subject to completion of the Tenant Works):

(i)in good and clean condition; and

(ii)cleared of unused building material for plant and equipment used in the
building works and any temporary structures.

6.5The Developer will assume the obligations as the client for the purposes of
the CDM Regulations in relation to the Building Works and will ensure that the
execution of the Building Works complies with the CDM Regulations and, in the
course of carrying out those obligations, the Developer will:

(a)make a declaration to the Health and Safety Executive in accordance with
regulation 4(4) of the CDM Regulations that it is the only client in respect of
the Building Works;

9

--------------------------------------------------------------------------------

(b)appoint a planning supervisor and a principal contractor in respect of the
Building Works and take all steps as are in the circumstances reasonable to
ensure that each is provided with the relevant information to enable him to
perform its duties under the CDM Regulations;

(c)allow sufficient time and resources to enable the planning supervisor and
principal contractor to comply with their obligations under the CDM Regulations
and to co-operate with them to that end;

(d)notify the planning supervisor and principal contractor of any change in
circumstances relating to the Building Works of which it is or ought reasonably
to be aware which may affect the health and safety of persons involved, or
likely to become involved, in the Building Works;

(e)comply with the health and safety plan required to be established and
maintained under the CDM Regulations;

(f)include in the design of the Basebuild Works all information in relation to
the design and material which might reasonably affect the health and safety of
persons working on the Basebuild Works and its maintenance and repair; and

(g)procure and deliver to the Tenant a copy of the health and safety file in
accordance with clause 12.7(d).



6.6All items in the nature of landlord's fixtures and fittings installed as part
of the Building Works shall become landlord's fixtures and fittings and
thereafter be and remain the property of the Developer.

7 DAMAGES

7.1Subject to clause 7.3 hereof if the Certificate of Practical Completion for
the Bio Works has not been issued within [***] of the Bio Contractor commencing
the Bio Works in accordance with this Agreement, the Developer will in respect
of any such delay pay liquidated and ascertained damages of [***] per week or
part thereof until the issue of the Certificate of Practical Completion of the
Bio Works Provided that if the Bio Programme is greater than [***] then the
Developer will get an extension of time equivalent to the period by which the
extended period exceeds [***].

7.2Subject to clause 7.3 hereof if the Access Date has not occurred by [***] the
Developer will pay liquidated and ascertained damages from [***] until the
Access Date of [***] per week or part thereof.

7.3In each of the above cases the Developer shall be allowed such extensions of
time:-

(a)as are granted to the Contractor under the Building Contract and/or the Bio
Contractor under the Bio Contract and not arising from any act, omission or
default of the Developer; and

(b)as are reasonable in circumstances where the Contractor suffers an Event of
Contractor's Insolvency and/or where the Building Contract has been properly
terminated by the Developer with the prior written approval of the Tenant;
and/or

(c)as are reasonable in circumstances where the Bio Contractor suffers an Event
of Bio Contractor's Insolvency and/or where the Bio Contract has been properly
terminated by the Developer with the prior written approval of the Tenant;
and/or

(d)arising by virtue of Permitted Tenant's Variations (not exceeding the length
of time notified to the Tenant by the Employer's Representative in accordance
with clause 10.1(b) or (if different) the length of time agreed by the Tenant
(in accordance with clause 10.1(c)); and/or

10

--------------------------------------------------------------------------------

(e)arise as a result of any discrepancy, inconsistency, omission and/or error
within the Bio Specification and/or any discrepancy, inconsistency or error as
between the Basebuild Specification and the Bio Specification;

and in the case of sub-clauses 7.3(a) and 7.3(b) above the Developer has taken
all reasonable steps to minimise the effects of the cause of the delay.

8 DEVELOPERS VARIATIONS

8.1Save as set out below in this clause 8 the Developer shall not make any
variation or addition or omission from the Specification which reduces the Gross
Internal Area of the Building to below 232,830 square feet or which materially
affects the Building.

8.2Subject to the provisions of Clause 8.5 in the event that it is necessary to
make amendments or variations to the Basebuild Works in order to comply with the
Necessary Consents and/or any Planning Agreement or otherwise to carry out and
/or complete the Basebuild Works the Developer shall be entitled to carry out
and complete the Basebuild Works with such amendment or variation with the
consent in writing of the Tenant (such consent not to be unreasonably withheld
or delayed) provided that where no response is received from the Tenant with 10
Working Days of being notified of such amendment or variation the Tenant's
consent shall be deemed to have been given.

8.3Subject to the provisions of clause 8.5 below in the event that any of the
materials or equipment referred to in the Basebuild Specification shall not be
obtainable within a reasonable time or although obtainable within a reasonable
time shall not be obtainable at reasonable cost the Developer shall be at
liberty to substitute other materials or equipment with the consent in writing
of the Tenant (such consent not to be unreasonably withheld or delayed) PROVIDED
THAT where no response is received from the Tenant within 10 Working Days of
being notified of such amendment or variation the Tenant's consent shall be
deemed to have been given.

8.4Subject to the provisions of Clause 8.5 the Developer shall be entitled to
make such variation as it shall require to the layout of any of the car parking
spaces (but not so as to reduce the number of spaces below 281 spaces)
accessways service roads service areas and landscape works comprising any part
of the Building Works or to any other part of the Building Works (other than the
Building) as a consequence of the Developer's proposals for the development of
any parts of the Premises not comprised within the Building, provided always
that the Developer shall obtain consent in writing from the Tenant to any such
variation (such consent not to be unreasonably withheld or delayed) PROVIDED
THAT where no response is received from the Tenant within 10 Working Days of
being notified of such amendment or variation the Tenant's consent shall be
deemed as being given.

8.5Notwithstanding the generality of the foregoing clauses the Developer may
make variations to the Specification without the Tenant's consent if such
variations are de minimis or immaterial and of a routine nature and the
Developer notifies the Tenant of such variations within a reasonable time.

8.6Subject to the provisions of Clause 8.5 for the avoidance of doubt the
Developer shall not make any amendments or variations to the Bio Works and/or
the Bio Specification without the prior written consent of the Tenant (such
consent not to be unreasonably withheld or delayed.)

9 BIO WORKS

9.1The Tenant confirms that it has appointed or shall as soon as reasonably
practicable appoint at its own cost the Bio Contractor to produce a fully
detailed Bio Specification which shall be based on the outline Bio Specification
in Appendix B.

11

--------------------------------------------------------------------------------

9.2Save to the extent that it is the responsibility of the Bio Contractor the
Tenant shall use all reasonable endeavours to obtain all Necessary Consents for
the Bio Works and shall provide copies of the same to the Developer.

9.3The Tenant shall not later than the date which is [***] after the date of
this Agreement provide the Developer a draft of the Bio Contract (incorporating
liquidated and ascertained damages of [***] per week or part thereof) a draft
detailed Bio Specification and the proposed Bio Contractor's Price together with
a draft Bio Programme all of which will be in sufficient detail to enable the
Developer to review and approve the same.

9.4The Tenant confirms that (a) should the Bio Contractor's Price exceed [***]
then the sum by which the Bio Contractor's Price exceeds [***] shall be paid to
the Developer and (b) if the Bio Programme exceeds a period of [***] the Tenant
shall pay to the Developer the sum of [***] for each additional month or part
thereof and in each case such sum shall be paid within five Working Days of the
agreement or determination of the Bio Contract and the Bio Programme pursuant to
clause 9.5 or clause 9.7 as appropriate.

9.5The Developer shall review the Bio Contract and the Bio Programme and notify
the Tenant in writing ("Notification") within 10 Working Days of it receiving
the last in time of such documents whether the Bio Contract and the Bio
Programme are acceptable Provided that if no such Notification is received from
the Developer within such period of 20 Working Days the Developer shall be
deemed to have accepted the Bio Contract and the Bio Programme.

9.6If the Developer properly notifies the Tenant that the Bio Contract and/or
the Bio Programme are not acceptable as aforesaid the Developer shall provide
with the Notification a written statement of the reasons why Provided that the
only basis upon which the Developer is entitled to object to the Bio Contract
and/or the Bio Programme is if the Bio Contract or the Bio Programme imposes any
lesser and/or conflicting responsibilities on the Bio Contractor in respect of
the Bio Works than the Developer has to the Tenant under this Agreement in
respect of the Bio Works and/or the Bio Programme exceeds 12 months.

9.7Following Notification which includes a written statement under clause 9.6
the Developer and the Tenant shall meet to agree the Bio Contract and/or the Bio
Programme as appropriate within 20 Working Days of the Notification. If the
Developer and the Tenant cannot agree a revised Bio Contract and/or Bio
Programme within 20 Working Days of the Notification then either party may refer
the Bio Contract and/or the Bio Programme to the Surveyor for determination
under clause 29.1. The Surveyor shall determine whether the Bio Contract and/or
the Bio Programme are reasonable and appropriate in terms of the Developer's
obligations to the Tenant under this Agreement. The Surveyor may in its
determination make revisions to each of the Bio Contract and/or the Bio
Programme provided that the Surveyor shall not approve or recommend any Bio
Contract and/or Bio Programme that imposes any lesser and/or conflicting
responsibilities on the Bio Contractor in respect of the Bio Works than the
Developer has to the Tenant under this Agreement in respect of the Bio Works.

9.8The Tenant confirms that if the cost of carrying out the Bio Works increases
as a result of:


(i)any discrepancy, error and/or omission in the Bio Specification and/or any
discrepancy and/or error between the Basebuild Specification and the Bio
Specification; and/or

(ii)the Bio Contractor suffering an Event of Bio Contractor Insolvency; and/or

(iii)failure of the Tenant to supply information in relation to the Bio Works
and/or the Bio Specification; and/or

(iv)the design and/or the carrying out of the Tenant's Works;

12

--------------------------------------------------------------------------------



but does not arise as a result of any act, omission, default or negligence by
the Developer then

(A)the amount of such increase; and

(B)any reasonable and proper fees of the Contractor and/or any of the
Professional Team attributable thereto; and

(C)any increase in the cost of insuring the Building Works and in the costs of
obtaining any Necessary Consents;

shall be certified by the Employer's Representative as due and payable by the
Tenant either as a whole on the date of Practical Completion or by interim
monthly certificates and the Tenant shall make payment to the Developer of the
amount stated in any such certificate, either on the Date of Practical
Completion or (in the case of interim monthly certificates) within 10 Working
Days of the same being delivered to the Tenant whether before or after the grant
of the Lease.

9.9If the Bio Contract (as agreed or determined pursuant to clause 9.5 or 9.7 as
appropriate) has not been signed by the Bio Contractor by the date which is
seven months from the date hereof and/or any sums due to the Developer pursuant
to clause 9.4 have not been paid in accordance with clause 9.4 then the
Developer shall be entitled to prepare the Bio Specification itself and submit
the same for tender (unless the Bio Specification had already been provided to
the Developer by the Tenant pursuant to clause 9.2 in which event that Bio
Specification shall be used) and if at the end of the tender process it is
apparent that:-

(a)the cost to the Developer of carrying out the Bio Works is equal to or less
than [***] then the Tenant's approval of the Bio Specification shall not be
required;

(b)the cost to the Developer of carrying out the Bio Works will be greater than
[***] then the Developer will submit the Bio Specification to the Tenant for
prior written approval (such approval not to be unreasonably withheld or
delayed) and if the Tenant (acting reasonably) has not provided detailed reasons
in writing for withholding its approval to the same within one month of the date
of receipt of the Bio Specification then the Bio Specification shall be deemed
to be approved;

(c)the cost of carrying out the Bio Works is less than [***] the Tenant shall be
permitted to make Permitted Tenant's Variations pursuant to clause 10 increasing
the cost of the Bio Works to a sum equal to [***].

9.10Following the provision of the Bio Specification and the agreement or
determination of the Bio Contract and the Bio Programme pursuant to clause 9.5
or 9.7 as appropriate the Bio Specification shall form part of the
Specification.

9.11The Tenant will use all reasonable endeavours to assist in procuring that
the Bio Contractor enters into the Bio Contract with the Developer.

9.12The Developer shall not be responsible to the Tenant for:-

(a)the design of the Bio Works;

(b)the selection of the kinds of materials and goods used in the Bio Works;

(c)the satisfaction of any performance specification or requirement included or
referred to in the Bio Specification and/or the Bio Contract.

13

--------------------------------------------------------------------------------



9.13The Bio Works form part of the Building Works and do not form part of the
Tenant Works and for the avoidance of doubt the parties agree that the Tenant
shall have no title to the Bio Works nor shall the Tenant be entitled to claim
any capital allowances in respect of the same.

10 PERMITTED TENANT'S VARIATIONS

10.1If the Tenant gives notice to the Developer that it requires a Permitted
Tenant's Variation to be incorporated in the Building Works then the Developer
shall as soon as reasonably practicable:

(a)cause sufficient designs to be prepared to enable an estimate of the cost of
incorporating such Permitted Tenant's Variation to be prepared by the Quantity
Surveyor in accordance with clause 10.4 and shall procure that the Quantity
Surveyor supplies a copy of such estimate as soon as reasonably practicable to
the Tenant;

(b)procure that the Employer's Representative notifies the Tenant in writing of
the anticipated extension or reduction in the building contract period which
will arise from such Permitted Tenant's Variations (if implemented);

(c)enter into bona fide discussions with the Tenant with a view to agreeing the
estimate and the anticipated extension or reduction of the building contract
period referred to in clauses 10.1(a) and 10.1(b).

10.2The Developer shall procure that any Permitted Tenant's Variation of which
the Tenant gives notice to the Developer pursuant to clause 10.1 shall be
incorporated into the Building Works unless either:

(a)the Developer gives notice to the Tenant that it does not agree that the same
is a Permitted Tenant's Variation in accordance with the terms of this
Agreement; or

(b)the Tenant gives notice to the Developer within 10 Working Days (in respect
of which time shall be of the essence) after receipt of any estimate supplied
pursuant to clause 10.1(a) and any notification of the anticipated extension or
reduction of time under clause 10.1(b) (whichever shall be the later) that it
does not approve such estimate and/or the anticipated extension/reduction of
time (as the case may be).

10.3Any dispute as to whether any proposed variation to the Building Works
constitutes a Permitted Tenant's Variation shall be referred to an expert for
determination in accordance with clause 29 but so that (for the avoidance of
doubt) the Developer shall not be under any obligation to delay the progress of
the Building Works and the Building Contract pending the resolution of any such
dispute if the Developer has previously served a notice under clause 10.2(a).

10.4In causing the estimate referred to in clause 10.1(a) to be prepared the
Developer shall be entitled to take into account:

(a)all anticipated construction and design costs to the Developer in procuring
that any such Permitted Tenant's Variation is incorporated into the Building
Works; and

(b)any actual on-cost to the Developer as a result of any prolongation of the
period that will be taken to construct the Building Works; and

(c)any consequential professional fees and disbursements (reasonably and
properly incurred) relating to the Permitted Tenant's Variation; and

(d)the costs of obtaining all Necessary Consents for the Permitted Tenant's
Variation (where necessary).

(e)[***]% of the anticipated increase in construction costs (if any) to the
Developer as a developer's profit margin on the Tenant's Permitted Variation.

14

--------------------------------------------------------------------------------



10.5The Tenant shall reimburse to the Developer the agreed costs of the
Permitted Tenant's Variation (in accordance with the estimate approved under
clause 10.1(a) or agreed under clause 10.1(c)) within 10 Working Days of receipt
by the Tenant from the Employer's Representative of a certificate that the whole
of the Permitted Tenant's Variation has been completed and that payment for the
relevant Permitted Tenant's Variation is properly due from the Developer to the
Contractor or other third party (it being agreed for the purposes of this
clause 10.5 that the Developer's profit margin referred to in clause 10.4(e)
will be treated as payment properly due from the Tenant simultaneously with the
payment for the relevant Permitted Tenant's Variation or part thereof).

10.6Without prejudice to the provisions of this clause 10 the Developer and the
Tenant shall co-operate fully with each other in relation to all matters arising
under this clause 10 so as to minimise any delays in the progress of the
Building Works and in particular the Tenant shall supply to the Developer and
the Professional Team as soon as practicable all drawings specifications
calculations and other information reasonably required by the Developer and/or
the Professional Team relating to the Permitted Tenant's Variation whether or
not implemented and incorporated in the Building Works.

10.7If the Tenant pursuant to Clause 10.2 decides not to proceed with a
Permitted Tenant's Variation it will nevertheless be liable to the Developer for
all costs that the Developer may have reasonably and properly incurred pursuant
to Clause 10.4 and will reimburse such costs to the Developer within 10 working
days of receipt by the Tenant from the Employer's Representative of a
certificate that the costs have been reasonably and properly incurred in
connection with the Permitted Tenant's Variation.

10.8[***] and the Developer has agreed that this amendment shall be made to and
be incorporated into the Basebuild Specification. In consideration for agreeing
to this amendment the Tenant will pay to the Developer the increase in the cost
of the steelwork (including all reasonable and proper associated costs and fees)
to accommodate this variation up to a maximum sum of [***] together with VAT
thereon such sum to be paid by the Tenant to the Developer within 10 Working
Days of receipt by the Tenant from the Employer's Representative of a
certificate that such costs have been reasonably and properly incurred in
connection with this amendment. Any costs in excess of the [***] (together with
VAT) shall be met by the Developer.

11 INSPECTION

11.1The Tenant shall have the right for itself and the Tenant's Surveyor and its
other professional advisers at all reasonable times after reasonable prior
notice to enter onto the Premises:

(a)to view the state and progress of the Building Works; and/or

(b)to prepare plans, drawings, specifications and tenders for the Tenant's
Works;

provided that any such inspection must not interrupt, interfere with or delay or
impede the progress of the Building Works or any part thereof or any other works
being undertaken by or on behalf of the Developer within or serving the
Premises.

11.2The Tenant and the Tenant's Surveyor shall (unless the Developer expressly
waives such requirements) present themselves to the Developer or its
representative on arriving on site to carry out such inspections and shall
comply with all site safety requirements of the Developer and any regulations
contained in the CDM Regulations and shall not make such inspections other than
where accompanied by the Developer or its representative.

11.3If as a result of any such inspection the Tenant shall wish to make
representations regarding the Building Works or any part or parts thereof such
representations must be made exclusively to the Developer or the Employer's
Representative and the Tenant must procure that no representation

15

--------------------------------------------------------------------------------

made by it or on its behalf to the Building Works or any part thereof is made
other than to the Developer or the Employer's Representative.

12 ACCESS DATE AND PRACTICAL COMPLETION

12.1The Developer shall use all reasonable endeavours to procure that:-

(a)The Access Date is (subject to permitted extensions pursuant to clause 7.3
only) certified no later than [***];

(b)The Date of Practical Completion of the Basebuild Works occurs (subject to
permitted extensions pursuant to clause 7.3 only) on or before [***]; and

(c)The Date of Practical Completion of the Bio Works occurs (subject to
permitted extensions pursuant to clause 7.3 only) in accordance with the Bio
Programme.

12.2The Developer shall procure that the Tenant is given not less than 10
Working Days notice in writing of the date upon which the Employer's
Representative proposes to make its final inspections of the Building Works
prior to issuing the Access Certificate the Certificate of Sectional Completion
and the Certificate(s) of Practical Completion and the Tenant shall be entitled
to attend such inspections (with if the Tenant so requires the Tenant's
Surveyor) and the Developer shall procure that there is afforded to the Tenant
(and the Tenant's Surveyor in the event that the Tenant's Surveyor is present at
either such inspection) the opportunity of making reasonable representations to
the Developer or to such person as the Developer may specify in a notice in
writing to the Tenant in respect of the construction of the Building and the
Developer shall procure that due regard is given to such representations but for
the avoidance of doubt the Employer's Representative shall not be fettered from
issuing the Access Certificate and/or the Certificate of Sectional Completion
and/or the Certificate(s) of Practical Completion at such times as in its
professional opinion it thinks fit provided that:

(a)no Access Certificate shall be issued unless the Access Criteria have been
satisfied; and

(b)the Certificate of Sectional Completion and/or the Certificate(s) of
Practical Completion shall not be issued unless the Pre-Conditions have been
satisfied;

but provided further that the Employer's Representative may issue the Access
Certificate and/or the Certificate of Sectional Completion and/or the
Certificate(s) of Practical Completion notwithstanding that the landscaping
works have not been completed.

12.3In the event that the Access Certificate and/or the Certificate of Sectional
Completion or the Certificate(s) of Practical Completion (as the case may be) is
not issued following any inspection mentioned in clause 12.2 the provisions of
clause 12.2 shall apply to any further inspection undertaken prior to issuing
the relevant Certificate save that the amount of notice given need be only 2
Working Days in lieu of 10 Working Days.

12.4Forthwith upon the issue of the Access Certificate and/or the Certificate of
Sectional Completion and/or the Certificate(s) of Practical Completion the
Developer shall in each case procure that a copy is delivered to the Tenant
together with any accompanying schedule of Snagging Items.

12.5The Developer shall use its reasonable endeavours to procure that the
Building Works are practically completed in accordance with this Agreement and
if the Building Works are not so practically completed within 48 months of the
date hereof the Tenant shall be entitled to determine this Agreement by the
service of written notice on the Developer and on service of any such notice
this Agreement shall cease and determine and the Tenant shall have no further
claim against the Developer in respect of any delays pursuant to clause 7
arising after the date of determination but without prejudice to any rights
accrued by either party against the other under this Agreement as at the date of
determination.

16

--------------------------------------------------------------------------------

12.6It is hereby agreed that for the purposes of this Agreement:

(a)the Developer shall not have failed to carry out and complete the Basebuild
Works if the planting and/or seeding of any landscaped areas which comprises
part of the Basebuild Works have not been completed or commenced provided the
Developer hereby undertakes to use all reasonable endeavours to procure the
completion of such planting and/or seeding within 12 months after the Date of
Practical Completion of the Basebuild Works and

(b)the Access Date, and the Dates of Practical Completion can occur and the
Certificate of Sectional Completion can be issued notwithstanding that
clause 12.6(a) shall apply

12.7Within 1 month following each of the Dates of Practical Completion the
Developer shall supply to the Tenant:-

(a)two sets of the final drawings prepared prior to the Date of Practical
Completion in relation to the relevant Building Works plus the CAD Disk
containing all of them;

(b)two copies of all manuals (written in English) in relation to any services,
facilities or plant and machinery incorporated in the relevant Building Works
within the Premises;

(c)all manufacturers and suppliers guarantees for all materials comprised in the
relevant Building Works (if necessary assigned to the Tenant);

(d)a true full and accurate copy of the Health & Safety Plan (with
modifications) and confirmation from the Planning Supervisor that the Health &
Safety Plan and the requirements of the CDM Regulations have been complied with
in full insofar as they relate to the relevant Building Works and Health &
Safety file including its annexures;

13 MEASUREMENT AND RENT

13.1The Developer and the Tenant shall as soon as reasonably practicable after
the steel frame of the Building has been erected consult and jointly measure the
Gross Internal Area of the slab of the Premises to check that the Building is
built within the tolerance permitted by this Agreement for the Gross Internal
Area pursuant to clauses 13.2 to 13.7 hereof.

13.2The Developer and the Tenant shall each use all reasonable endeavours to
ensure an accurate joint measurement of the Gross Internal Area of the Building
is carried out and agreed as soon as reasonably possible which they will
endeavour to do not later than 4 weeks before the Date of Practical Completion
of the Basebuild Works.

13.3If the Developer and the Tenant are unable to reach agreement on the Gross
Internal Area pursuant to clause 13.2 then either of them shall be entitled to
refer the matter to determination by an independent expert in accordance with
clause 29.

13.4If the Gross Internal Area of the Premises as either agreed between the
Developer and the Tenant or determined by the expert (as aforesaid) is less than
232,830 square feet then the Developer shall be entitled to amend the Building
Works in order to achieve a Gross Internal Area for the Premises of not less
than 232,830 square feet and the provisions of clauses 13.1, 13.2 and 13.3 shall
apply to the amended works.

17

--------------------------------------------------------------------------------



13.5If the Gross Internal Area of the Premises agreed or determined after
amendment of the Building Works pursuant to clause 13.4 is still less than
232,830 square feet then the Tenant shall be entitled within one month after
ascertainment of such Gross Internal Area (time to be of the essence) to serve
written notice on the Developer to terminate this Agreement by service of
written notice on the Developer with immediate effect (without prejudice to the
rights or remedies of either party against the other in respect of any
antecedent breach of covenant).

13.6If the Gross Internal Area of the Premises is less than 236,412 square feet
(and the Tenant has not served notice to terminate this Agreement having become
entitled to do so in the circumstances and in the manner set out in clause 13.5)
then the Initial Rent shall be equal to a sum calculated by multiplying the
actual Gross Internal Area of the Premises by [***] per square foot and "B" in
the definition of "Calculated Rent" in paragraph 1 of Schedule 4 of the Lease
shall be the actual Gross Internal Area of the Premises.

13.7In the event that the Gross Internal Area of the Premises agreed between the
Developer and the Tenant or determined by the expert (as aforesaid) is equal to
or greater than 236,412 square feet then the Initial Rent shall be [***] per
annum and "B" in the definition of "Calculated Rent" in paragraph 1 of
Schedule 4 shall be [***].

14 TENANT'S WORKS

14.1The Tenant shall as soon as reasonably practicable after the date of this
Agreement but in any event at least 2 months prior to the Access Date at its own
expense prepare and submit to the Developer for approval two copies of the
drawings and specification of the Tenant's Works PROVIDED THAT where no response
from the Developer is received by the Tenant within 20 working days of receipt
of such drawings and specifications the Developer's approval shall be deemed to
have been given.

14.2In deciding whether to approve the Tenant's Works:

(a)the Developer shall (subject to the proviso below) have absolute discretion
to the extent that it would have absolute discretion under the Lease if the same
had been granted;

(b)the Developer shall (subject to the proviso below) not unreasonably withhold
or delay its consent where it would not have been entitled to withhold or delay
its consent unreasonably under the Lease if the same had been granted;

(c)the Developer shall grant consent where its consent would not have been
needed under the Lease.

PROVIDED THAT the Developer will not unreasonably withhold its consent to such
external works as are reasonably required by the Tenant as part of the Tenant's
Works including but not limited to the external services, building the tank farm
and the fitting out of the gate houses.

14.3The Developer shall in approving any of the Tenant's Works be entitled to
impose a condition that the Tenant shall reinstate the same on the expiration or
sooner determination of the Lease and if the Developer shall do so then the
Tenant shall enter into such covenants with the Developer as the Developer may
reasonably require in respect of such reinstatement.

14.4Without prejudice to clause 14.3 the Developer's consent to the Tenant's
Works shall be given by way of formal licence in the form set out in Appendix D
subject to such amendments as the parties thereto may agree and the Tenant will
execute a counterpart of such Licence and deliver it to the Developer in
exchange for the original.

14.5The Tenant shall also apply for and use all reasonable endeavours to obtain
all Necessary Consents which may be necessary for the carrying out of the
Tenant's Works.

18

--------------------------------------------------------------------------------

14.6If the design of the Tenant's Works should cause any increase in the cost of
carrying out the Basebuild Works then:-

(a)the amount of such increase; and

(b)any reasonable and proper fees of the Professional Team attributable thereto;
and

(c)an additional sum calculated at [***]% of the total of the sums payable under
clauses 14.6(a) and 14.6(b) above

shall be certified by the Employer's Representative as due and payable either as
to the whole on the Date of Practical Completion or by interim monthly
certificate and the Tenant shall make payment to the Developer of the amount
stated in any such certificate, either on the Date of Practical Completion or
(in the case of interim monthly certificates) within 10 Working Days of the same
being delivered to the Tenant whether before or after the grant of the Lease.

14.7The Tenant shall not commence or carry out the Tenant's Works or any part
thereof prior to the Access Date.

14.8The Tenant shall indemnify the Developer against all damages, expenses,
costs, claims and demands which the Developer may suffer or become liable for as
a result of injuries to persons arising out of or incidental to the execution of
the Tenant's Works.

14.9The Tenant shall carry out and complete the Tenant's Works within 30 months
of the Access Date.

14.10The Tenant shall within one month after completion of the Tenant's Works
cause to be prepared and delivered to the Developer two complete sets of working
drawings and specifications showing the Tenant's Works as completed together
with copies of any consents relating to the Tenant's Works.

14.11The Tenant confirms that if the undertaking of the Tenant's Works
interferes with and/or disrupts and/or delays the carrying out of the Basebuild
Works and/or the Bio Works that the Tenant shall indemnify the Developer for any
additional costs, losses and expenses properly due to be paid by the Developer
to the Contractor under the Building Contract and/or the Bio Contractor under
the Bio Contract insofar as such additional costs, losses and expenses are
recoverable by the Tenant under the Tenant's contract with the contractor
undertaking the Tenant's Works.

14.12The Developer confirms that if the undertaking of the Bio Works and/or the
Basebuild Works interferes with and/or disrupts and/or delays the carrying out
of the Tenant's Works that the Developer shall indemnify the Tenant for any
additional costs, losses and expenses properly due to be paid by the Tenant to
the contractor undertaking the Tenant's Works insofar as such additional costs,
losses and expenses are recoverable by the Developer under the Bio Contract
and/or the Basebuild Contract.

14.13On completion of the Tenant's Works the Tenant will do such works as are
necessary to convert the Compound into a car park to no lesser standard than the
remaining car park within the Premises to accommodate at least 85 motor cars in
accordance with the Necessary Consents.

15 ACCESS FOR TENANT'S WORKS

15.1Without prejudice to clause 20 hereof the Tenant shall not commence the
Tenant's Works until the Access Date (or such earlier date as the parties may
agree in writing) and from and including the Access Date (or such earlier date
as agreed as aforesaid) the Tenant may carry out the Tenant's Works in which
event:-

(a)the Tenant shall comply with all reasonable regulations which the Developer
and/or the Contractor may at any time in relation to the carrying out of the
Tenant's Works and/or the

19

--------------------------------------------------------------------------------

use of the Premises or any part thereof or in connection with the carrying out
of the Tenant's Works

(b)the Tenant shall not do or permit or suffer to be done any act or thing which
may be or become or cause a nuisance, injury, damage or disturbance to any owner
or occupier of any premises within the Estate

(c)as between the Developer and the Tenant all materials goods plant machinery
equipment and other items belonging to the Tenant or its agents employees or
contractors shall be at the sole risk and responsibility of the Tenant

(d)as between the Developer and the Tenant all such agents employees and
contractors of the Tenant shall be persons for whom the Tenant is responsible

(e)the Building Works and the Tenant's Works shall be carried out by the
Developer and the Tenant respectively in such a manner as shall not prevent or
materially interfere with the due execution of the Building Works and the
Tenant's Works respectively

(f)so far as reasonably practicable the Developer and the Tenant shall
co-ordinate the design and execution of the Building Works and the Tenant's
Works with the work of each others respective consultants contractors and
workmen so as to minimise the length of any delays and the possibility of
interference with each other's works and the Developer and the Tenant shall so
far as practicable allow for the activities of each other's consultants
contractors and workmen within their programme from time to time and their
methods of working

(g)the Developer and the Tenant shall use all reasonable endeavours following
prior written notice of such requirement (except in emergency) to procure that
each others respective consultants contractors and workmen have access to such
parts of the Building Works and (on the basis of a permit system) the Tenant's
Works as shall from time to time be reasonably requisite for the construction of
part or parts of the Building Works or the Tenant's Works (but subject in any
event to the reasonable requirements of either party as to site security and
safety) but any such occupation (with or without machinery) shall be limited to
such a period and areas as shall be reasonable for the carrying out of the
operations in questions so as to avoid any material disruption to the programme
of the Building Works and the Tenant's Works

(h)the Landlord and the Tenant hereby agree that notwithstanding the foregoing
the overall responsibility for co-ordination of the Building Works and the
Tenants Works and all the other works carried out at the Premises prior to the
Date of Practical Completion of the Building Works shall be the responsibility
of the Developer and his decision acting reasonably in respect of such
co-ordination shall be final

(i)upon the removal of any hoarding or other temporary structure which has been
erected or installed by or on behalf of the Tenant forthwith to make good to the
Developer's reasonable satisfaction any damage done to any part or parts of the
Premises caused as a result of the erection installation existence maintenance
or removal of such hoarding or other temporary structure

(j)upon completion of the Tenant's Works the Tenant shall immediately make good
to the Developer's reasonable satisfaction any damage done to any part or parts
of the Premises caused by or in the carrying out of the Tenant's Works.



15.2The terms of the Lease shall apply to the carrying out of the Tenant's
Works.

20

--------------------------------------------------------------------------------

15.3Notwithstanding any other provision in the Agreement the Tenant shall:-

(a)submit or procure that there is submitted to the Contractor no later than
21 days prior to obtaining access to the Premises a copy of its health and
safety plan for the same and

(b)ensure that any person firm or company involved in the design or in the
implementation of the Tenant's Works takes due account of any comments of the
Contractor in relation to the carrying out of the Tenant's Works so far as
relevant to compliance with CDM Regulations and

(c)comply or procure compliance by any person firm or company involved in the
design or implementation of the Tenant's Works with all CDM Regulations and

(d)ensure that any firm person or company involved in the design or
implementation of the Tenant's Works complies with all reasonable instructions
and directions of the Contractor relevant to the health and safety of persons
concerned in the carrying out of completion of the same so far as relevant to
compliance with the CDM Regulations.

16 RENT

16.1The Initial Rent shall be payable from the Rent Commencement Date and any
additional rents reserved by the Lease shall be payable from the Term
Commencement Date.

17 THE GRANT OF THE LEASE AND LICENCE TO COMPLETE THE BIO WORKS

17.1On the fifth Working Day after the Date of Practical Completion of the
Building Works or if earlier two months before the Rent Commencement Date the
Developer shall grant or procure the grant of the Lease to the Tenant and the
Tenant itself (meaning Evans Vaccines Limited) shall accept the Lease and the
Tenant shall execute the counterpart of the Lease.

17.2The term of 25 years to be created by the Lease shall commence on the date
required for completion of the Lease as referred to in clause 17.1 and the
definition of Term Commencement Date in clause 1 of the Lease shall be completed
accordingly.

17.3The date to be inserted in clause 1 of the Lease for the definition of Rent
Commencement Date shall be the Rent Commencement Date (as defined in clause 2 of
this Agreement).

17.4The date to be inserted in clause 1 of the Lease for the definition of
"Review Dates" shall be the date being the fifth anniversary of the Term
Commencement Date (as defined in the Lease).

17.5The Tenant itself (meaning Evans Vaccines Limited) shall take possession of,
occupy and use the Premises in accordance with the provisions of the Lease.

17.6Completion of the grant of the Lease shall take place at the offices of the
Developer's Solicitors or where they may reasonably direct and on completion the
Tenant shall deliver to the Developer the counterpart of the Lease and any
Licence referred to in Clause 14.4 duly executed by the Tenant and the Developer
shall deliver to the Tenant the executed Lease together with any Licence as
aforesaid.

17.7On the grant of the Lease the Tenant shall grant the Developer and the Bio
Contractor and those authorised by them licence to enter the Premises for the
purpose of carrying out the Bio Works in accordance with its obligations
hereunder and such licence will subsist so long as is necessary for the
Developer to carry out and complete such obligations or until this Agreement is
determined whichever is the earlier.

21

--------------------------------------------------------------------------------

17.8During the subsistence of the licence referred to in clause 17.7 the
Developer shall comply (and shall procure that the Bio Contractor also complies)
with the following provisions:

(a)the Developer shall comply with all reasonable regulations which the Tenant
may at any time in relation to the carrying out of the Bio Works and/or the use
of the Premises or any part thereof or in connection with the carrying out of
the Bio Works provided the same would not cause any delay to completion of the
Bio Works

(b)the Developer shall not do or permit or suffer to be done any act or thing
which may cause injury to the Tenant

(c)as between the Tenant and the Developer all materials goods plant machinery
equipment and other items belonging to the Developer or its agents employees or
contractors shall be at the sole risk and responsibility of the Developer

(d)the Bio Works and the Tenant's Works shall be carried out by the Developer
and the Tenant respectively in such a manner as shall not prevent or materially
interfere with the due execution of the Bio Works and the Tenant's Works
respectively

(e)so far as reasonably practicable the Developer and the Tenant shall
co-ordinate the design and execution of the Bio Works and the Tenant's Works
with the work of each others respective consultants contractors and workmen so
as to minimise the length of any delays and the possibility of interference with
each other's works and the Developer and the Tenant shall so far as practicable
allow for the activities of each other's consultants contractors and workmen
within their programme from time to time and their methods of working

(f)upon completion of the Bio Works the Developer shall immediately make good to
the Tenant's reasonable satisfaction any damage done to any part or parts of the
Premises caused by or in the carrying out of the Bio Works.

18 INSURANCE

18.1The Developer shall procure that from and including the date of the Building
Contract up to the Date of Practical Completion of the Basebuild Works the
Basebuild Works are insured against the usual contractor's comprehensive "all
risks" in accordance with the provisions of the Building Contract.

18.2The Developer shall procure that from and including the date of commencement
of the Bio Works up to the Date of Practical Completion of the Bio Works the Bio
Works are insured against the usual contractor's comprehensive "all risks" in
accordance with the provisions of the Bio Contract.

18.3The Developer shall procure that from and including the Date of Practical
Completion of the Basebuild Works up to the date on which the Lease is granted
the Premises are insured in accordance with the provisions contained in the
Lease as if the same had been granted and the Tenant shall repay any insurance
premiums payable for such period within 10 Working Days of written demand to the
Developer.

18.4If at any time the Premises or the Building Works shall be damaged or
destroyed by any of the risks against which the Developer is hereunder obliged
to insure or procure insurance the Developer shall subject to obtaining all
Necessary Consents as soon as reasonably practicable rebuild and reinstate the
Premises or the Building Works in accordance with the terms of this Agreement
and the provisions of this clause 18.4 shall apply as often as necessary.

18.5The Tenant shall procure that it shall insure and keep insured the Tenant's
Works in the joint names of the Developer and the Tenant in the full
reinstatement cost thereof such insurance to be effected in such terms and
against the usual contractor's comprehensive "all risks".

22

--------------------------------------------------------------------------------

18.6Upon request by the Developer the Tenant will produce to the Landlord a copy
of the policy or policies of the insurance referred to in clause 18.5 and a copy
of the receipt for payment of every premium payable in respect of such policy or
policies.

18.7If and whenever the Tenant makes default under clause 18.5 the Developer may
effect and maintain such insurances and the Tenant shall pay all moneys paid by
the Developer within 7 days of demand.

18.8Immediately after the Tenant's Works have been completed the Tenant shall
notify the Developer of such completion.

19 NO ASSIGNMENT OF THIS AGREEMENT EXCEPT TO A FUND

19.1Neither party shall assign underlet mortgage charge or part with or share
its interest under this Agreement or any part thereof or otherwise dispose of
the same or any part thereof save that the Developer may charge and/or assign at
any time the benefit of this Agreement to Matrix Speke Limited Partnership or
such other Fund providing finance to the Developer which is fully applied
towards the Building Works approved by the Tenant (such approval not to be
unreasonably withheld or delayed) which may be given subject to reasonable
conditions.

19.2In the event that the Lease is granted by the Matrix Speke Limited
Partnership the Lease will incorporate an acknowledgement that the Landlord
constitutes a limited partnership established under the laws of England and that
the Tenant shall have no right of action against the limited partners of such
partnership in respect of any breach of the covenants and conditions on the part
of the landlord contained in the Lease.

20 OCCUPATION PRIOR TO COMPLETION OF THE LEASE

20.1As from the Access Date the Tenant shall be entitled to occupy that relevant
part of the Premises for the purposes only of carrying out the Tenant's Works
commissioning and validating the same but as a licensee only subject to the same
terms exceptions reservations covenants and conditions and with the benefits of
the rights as are contained in the Lease so far as they are applicable hereto
and not inconsistent herewith and whether or not the Tenant takes up occupation
as aforesaid provided that before any such entry is permitted the Tenant shall
execute and deliver to the Developer a counterpart of the Lease which shall
thenceforth be held in escrow by the Developer until the grant of the Lease to
the Tenant pursuant to clause 17 whereupon the Developer shall be entitled to
complete the counterpart Lease by dating it and the Tenant hereby irrevocably
appoints the Developer as its attorney for the purpose of doing all such things
necessary to complete the counterpart Lease and provided further that the
Developer shall deliver an engrossment of the counterpart of the Lease to the
Tenant's solicitors at least five Working Days prior to the Date of Practical
Completion of the Building Works and if the Developer fails to do this the
Tenant shall still be permitted entry as aforesaid subject always to the Tenant
delivering an executed counterpart of the Lease to the Developer within five
Working Days of the Tenant's solicitors receiving the same and the Tenant shall:

(a)in respect of the period from and including the Date of Practical Completion
of the Basebuild Works and thereafter until the Lease shall be granted:

(i)pay to the Developer a licence fee equal in the aggregate to and payable on
the same dates and in the same manner as the rents to be reserved by the Lease
as if the Lease was granted on the Date of Practical Completion of the Basebuild
Works (other than the Initial Rent) and any money paid by way of licence fee as
aforesaid (but not any money paid in respect of interest thereon) shall be
reckoned in part payment of any such rents which would otherwise be due under
the Lease in respect of the same period; and

23

--------------------------------------------------------------------------------

(ii)perform and observe and be subject to the same covenants conditions
liabilities obligations and other provisions as are contained in the Lease as if
the same had been granted.



(b)in respect of the period from and including the date on which the Tenant
occupies the Premises pursuant to this clause 20 and thereafter until the Lease
shall be granted pay to the Developer a licence fee equal to the Initial Rent
and payable on the same dates and in the same manner as the rent to be first
reserved by the Lease.



20.2It is hereby expressly declared that neither anything herein contained nor
entry by the Tenant nor payment of the said licence fee shall create or be
deemed to create any demise or be deemed to give the Tenant any interest in the
Premises greater than that of a licensee prior to the actual completion of the
Lease.

21 TITLE

21.1The Developer has already deduced its title to the Premises to the Tenant's
Solicitors prior to the date hereof and the Tenant shall not raise any objection
or requisition in relation to such title.

21.2The Tenant shall not be entitled to require the Developer to deduce any
further title but the Developer undertakes that at the same time that the Lease
is granted:

(a)The Developer will have good title to grant the Lease; and

(b)It will have obtained all consents required by it for that purpose.

21.3The Lease shall be granted subject to:

(a)all matters registered or capable of registration in any register of local
land charges and all matters otherwise registerable by any local or other
competent authority or pursuant to legislation;

(b)all charges notices orders restrictions agreements and other matters arising
under or pursuant to the legislation relating to town and country planning and
to the requirements of the local planning authority;

(c)all notices served and orders demands proposals or requirements made by any
local or other competent authority whether before or after the date of this
Agreement;

(d)all other matters whatsoever affecting the Premises which are capable of
discovery usual searches or enquiries whether or not in writing made of any
person or local or other competent authority or statutory body or by inspection
or survey and whether or not searches or enquiries inspection or survey have in
fact been made by or on behalf of the Tenant;

(e)all matters in the nature of the overriding interests as defined in
section 70 of the Land Registration Act 1925 and all unregistered interests
which override first registration under Schedule 1 of the Land Registration Act
2002 and all unregistered interests which override a disposition under
Schedule 3 of the Land Registration Act 2002 affecting the Premises;

(f)the rights easements covenants restrictions and other matters (if any)
referred to in the property proprietorship and charges registers of the title
number under which the Premises is registered at HM Land Registry save any
charges to secure money;

(g)all matters revealed in any documents supplied to the Tenant's solicitors
prior to the date hereof.

21.4The statutory authorities not having notified the Developer prior to the
date hereof of their precise requirements in connection with the supply of
services to the Estate the Lease shall be granted subject to such estate rights
easements and other matters as may be reasonably required

24

--------------------------------------------------------------------------------

by the statutory authorities to be granted to them respectively in respect of
such supply and upon terms no more onerous than they usually require including
the right to erect an electricity substation and to lay service media under or
adjacent to the Premises along such route or routes as shall be reasonably
required by the statutory authorities and approved by the Developer and details
of such matters when known shall be incorporated in Schedule 5 to the Lease. If
for any reason details of such matters are not known prior to the date of
completion of the Lease then there shall be reserved to the Developer in the
Lease the right to grant in favour of the statutory authorities in respect of
such substation and/or such supply and upon terms no more onerous than they
usually and reasonably require including the right to lay service media under or
adjacent to the Premises along such route or routes as shall reasonably be
required by the statutory authorities and approved by the Developer.

22 REGISTRATION OF NOTICE

The Developer will forthwith use reasonable endeavours to procure that the
Superior Landlord provides any necessary consent or authority to HM Land
Registry to enable the Tenant to register a notice of this Agreement on the
charges register of the title of the Developer / Superior Landlord to the
Premises.

23 NON MERGER

Notwithstanding the grant and acceptance of the Lease all the provisions of this
Agreement shall continue in full force and effect to the extent that the same
then remain to be implemented.

24 DEFECTS LIABILITY PROVISIONS

24.1The Developer shall subject always to the Tenant allowing the Developer the
Professional Team and the Contractor and all persons authorised by them in
writing sufficient access to the Premises for such purposes, make good or
procure the making good at its own cost and to the reasonable satisfaction of
the Tenant of all Snagging Items (which shall be completed to the extent that
they relate to Zones 1 2 and 3 within three months from the date of the
Certificate of Sectional Completion and to the extent that they relate to the
remainder of the Premises within the period of 12 months from the Date of
Practical Completion of the Basebuild Works) and any defects or other faults
appearing in the Basebuild Works which are notified in writing to the Developer
within the period of twelve months from the Date of Practical Completion of the
Basebuild Works and which the Contractor is liable to remedy under the defects
liability provisions of the Building Contract in accordance with a programme
("Basebuild Defects Programme") prepared by the Developer and approved by the
Tenant (such approval not to be unreasonably withheld or delayed) with a view to
minimising interruption to and/or interference with the Tenant's Works.

24.2The Developer shall subject always to the Tenant allowing the Developer the
Professional Team and the Bio Contractor and all persons authorised by them in
writing sufficient access to the Premises for such purposes, make good or
procure the making good at its own cost and to the reasonable satisfaction of
the Tenant of all Snagging Items and any defects or other faults appearing in
the Bio Works which are notified in writing to the Developer within the period
of twelve months from the Date of Practical Completion of the Bio Works and
which the Bio Contractor is liable to remedy under the defects liability
provisions of the Bio Contract in accordance with a programme ("Bio Defects
Programme") prepared by the Developer and approved by the Tenant (such approval
not to be unreasonably withheld or delayed) with a view to minimising
interruption to and/or interference with the Tenant's Works.

24.3Notwithstanding completion of the Lease the Tenant shall permit the
Developer, the Professional Team, the Contractor, the Bio Contractor and all
persons authorised by them in writing to have access to the Premises at all
reasonable times in accordance with the Basebuild Defects Programme and the Bio
Defects Programme upon reasonable notice being given for the purpose

25

--------------------------------------------------------------------------------

of inspecting and remedying any defects (including Snagging Items) which the
Developer is liable to remedy in accordance with the Building Contract or the
Bio Contract or this Agreement or which the Developer is liable to remedy
pursuant to an obligation to the Fund but for the avoidance of doubt the Tenant
shall not be obliged to permit any party to have access to Zones 1 2 and 3 for
any of the aforementioned purposes after the expiry of the period of three
months from the date of the Certificate of Sectional Completion as aforesaid
Provided that if the Tenant so refuses the Developer such access then the
Professional Team and the Contractor and the Bio Contractor and the Developer
shall have no further liability to the Tenant in respect of such defects or any
matters arising therefrom.

24.4The Developer shall procure that the person or persons entering onto the
Premises for the aforementioned purposes shall comply with all reasonable
requirements of the Tenant during such entry and the Developer shall make good
as soon as reasonably practicable and to the reasonable satisfaction of the
Tenant all damage occasioned to the Premises by the exercise of the rights
granted pursuant to clause 24.3.

25 PROVISO FOR RE-ENTRY

25.1Subject to the provisions of this clause 25 the Developer may determine this
Agreement at the expiry of 20 Working Days' notice in writing to the Tenant to
that effect in the event that:

(a)the Tenant fails to perform or observe any of the Tenant's obligations in
this Agreement or an event occurs that would have given rise to the Landlord's
right to forfeit under the Lease and which in each case (if capable of remedy)
the Tenant has failed to remedy within a reasonable period of being given notice
of the relevant breach; or

(b)the Tenant fails to pay any instalment of the licence fee or any other amount
payable by the Tenant hereunder within twenty Working Days after it shall have
become due under the provisions of this Agreement and the sum payable or any
part thereof remains unpaid at the expiry of such notice.

25.2The determination of this Agreement in any such event shall be without
prejudice to any other rights or remedies of either party against the other
party for any antecedent breach of any of the obligations under this Agreement.

25.3If this Agreement shall become null and void or is otherwise determined
pursuant to any of its terms (whether contained in this clause 25 or not) the
Tenant shall forthwith apply for the removal of any caution or notice it may
have cause to be registered against the registers of title to the Property or at
HM Land Charges Registry.

25.4On and notwithstanding such determination of this Agreement and provided
that relief therefrom is not applied for and obtained the Tenant if and to the
extent so required by the Developer shall at its own expense forthwith remove
the Tenant's Works and any other works carried out by the Tenant on the Premises
and reinstate the Premises to the state and condition in which they were
immediately prior to the commencement of the Tenant's Works without the
Developer making any compensation or allowance whatsoever to the Tenant and if
the Tenant shall default in carrying out such works of removal and reinstatement
the Developer shall be entitled to carry out such works at the expense of the
Tenant and all costs and expenses incurred by the Developer shall be repaid by
the Tenant on demand.

26 NOTICES

26.1Any notice or certificate to be given or served hereunder shall be
sufficiently given or served by sending the same by pre-paid first class
registered or recorded delivery post to the party to whom it is to be given or
on whom it is to be served in the case of the Developer at its registered office
for the attention of Simon Parker and in the case of the Tenant to Evans
Vaccines Gaskell Road

26

--------------------------------------------------------------------------------

Speke Liverpool L24 9GK for the attention of James Durkin provided that the
party sending the same can produce evidence of posting.

26.2The Tenant acknowledges that James Durkin or such other persons as are
notified to the Developer in writing from time to time are empowered to act on
behalf of the Tenant and that no other person(s) or organisations are empowered
to bind the Tenant in relation to this Agreement.

27 NO RESTRICTIONS ON ADJOINING LAND

Nothing herein contained or implied shall impose or be deemed to impose any
restrictions on the use of any land or buildings owned by parties other than the
Developer situated outside the Premises or give the Tenant the benefit of or the
right to enforce or to have enforced or to prevent the release or modification
of any covenant agreement condition or stipulation entered into by any purchaser
from the Developer or any lessee or tenant of the Developer in respect of
property situated outside the Premises or to prevent or restrict in any way the
development of any land situated outside the Premises.

28 VAT

All payments to be made pursuant to this Agreement shall (save where otherwise
specifically stated) be taken to be exclusive of VAT (if applicable) and any VAT
chargeable in respect of the matters giving rise to such payments shall be added
to the amount thereof and paid in addition hereto.

29 DISPUTES

29.1Any dispute or difference arising between the parties in relation to any
matter arising out of or in connection with this Agreement (other than in
respect of any disagreement as to the meaning or construction of this Agreement)
shall be referred to and determined by an independent chartered surveyor (the
"Surveyor") who has been professionally qualified for not less than 10 years
such person to be agreed upon between the parties hereto or failing such
agreement to be nominated by or on behalf of the President for the time being of
the Royal Institution of Chartered Surveyors (the "President") on the
application of either party. If the dispute or difference concerns the Bio Works
or an interface with the Bio Works then the Surveyor may appoint an independent
professionally qualified mechanical and electrical engineer with not less than
10 years experience with pharmaceutical construction projects to assist the
Surveyor with the mechanical and electrical elements of the dispute or
difference.

29.2The Surveyor shall act as an expert and not as an arbitrator and his
decision shall be final and binding upon the parties.

29.3The Surveyor shall fully consider all written representations made by or on
behalf of the parties (if made promptly) and shall thereafter afford to each
party the right to make written counter-representations.

29.4The parties shall use all reasonable endeavours to procure that the Surveyor
shall give his decision as speedily as reasonably possible and (save in the case
of manifest error) the Surveyor's decision shall be final and binding on the
parties to this Agreement.

29.5The cost of appointing the Surveyor and his costs and disbursements in
connection with his duties under this Agreement shall be shared between the
parties in such proportions as the Surveyor shall determine or in the absence of
such determination equally between them.

29.6If the Surveyor shall become unable or unwilling to act then another
independent chartered surveyor shall be appointed by agreement between the
parties or in the absence of such agreement by or on behalf of the President and
this procedure may be repeated as often as necessary.

27

--------------------------------------------------------------------------------

30 LIMITATION OF DEVELOPER'S LIABILITY

After the date of issue of the relevant Certificate of Making Good Defects the
Developer shall have no further liability to the Tenant in respect of its
obligations under this Agreement in respect of the Basebuild Works and/or the
Bio Works as the case may be and the Tenant shall have no rights against the
Developer save in relation to any proceedings commenced before that date and for
the avoidance of doubt proceedings means service of a writ in the English Courts
or referral to the Surveyor pursuant to Clause 29.

31 THE EMPLOYER'S REPRESENTATIVE AND THE TENANT'S SURVEYOR

Subject to the terms of the Step-in Agreement as between the Developer and the
Tenant until informed in writing to the contrary by the other party each party
shall be entitled to rely on any written confirmations approvals agreements or
consents of the Employer's Representative or the Tenant's Surveyor (as the case
may be) alone as being binding and on behalf of such party in relation to any
matter contained in this Agreement and any information which either the
Developer or the Tenant is bound to provide hereunder shall be properly provided
if so provided by the Employer's Representative or the Tenant's Surveyor (as the
case may be) alone.

32 LIMITATION OF SUCCESSORS IN TITLE'S LIABILITY


It is hereby agreed and declared that the obligations herein of the Developer in
relation to the carrying out and completion of the Building Works (including
without limitation its obligations under clause 7) shall be the obligations of
Intercity Pharma Limited only and not any successor in title to the Developer
notwithstanding that the Lease may be granted by such successor in title and the
only obligation which shall bind any such successor in title shall be the
obligation to grant the Lease contained in clause 17.1.

33 INTEREST

If either party hereto shall fail to pay to the other party any sums due to such
party pursuant to any of the provisions of this Agreement on the due date the
party in default shall in addition thereto pay interest at the Prescribed Rate
from and including the date upon which the sum should have been paid up to and
including the date of actual payment.

34 NO REPRESENTATIONS

The Tenant acknowledges that this Agreement is not being entered into in
reliance wholly or partly on any statement or representation made by or on
behalf of the Developer save in so far as any such statement or representation
is expressly set out in this Agreement or has been made in writing by the
Developer's Solicitors in reply to enquiries raised by the Tenant's Solicitors.

35 ENTIRE AGREEMENT

Any additional conditions or variations of the conditions contained in this
Agreement which are agreed in correspondence between the parties (or their
respective solicitors with their authority) where the correspondence makes
express reference to this Agreement are deemed to be incorporated in this
Agreement and its is hereby acknowledged that this Agreement (with the
incorporation of any such additional condition or variation) constitutes the
entire contract between the parties.

36 THIRD PARTIES


Save as expressly provided, none of the provisions of this Agreement are
intended to or will operate to confer any benefit (pursuant to the Contracts
(Rights of Third Parties) Act 1999) on a person who is not named as a party to
this Agreement.

28

--------------------------------------------------------------------------------

37 MUTUAL CO-OPERATION

The Developer and the Tenant shall co-operate fully with each other in relation
to the mutual provision of information and in so doing will act in good faith so
as to minimise any delays in the progress of the Building Works and the Tenant's
Works.

38 CONFIDENTIALITY

Except to the extent required by law (including any requirements of the Stock
Exchange or any other regulatory requirements in force from time to time
affecting the parties) and save where necessary to implement this Agreement the
parties to this Agreement will not make any press or public announcement or
divulge or communicate to any person any of the terms of this Agreement relating
to the Premium or any other financial information and the parties will take all
reasonable steps to bind their respective servants agents and advisers in this
behalf PROVIDED THAT the Developer may disclose the terms of this Agreement for
the purposes of securing finance for any proposed development of the Premises.

39 STANDARD CONDITIONS

This Agreement incorporates the Standard Commercial Property Conditions
(1st Edition) insofar as they are not inconsistent with or varied by this
Agreement (the terms of which Agreement shall prevail in the event of a
conflict).

40 JURISDICTION

This Agreement shall be governed by and construed in all respects in accordance
with the laws of England to the non-exclusive jurisdiction of whose courts the
Tenant shall be deemed (to the extent necessary) irrevocably to have submitted.

41 OPERATION OF THIS DEED

This document shall be treated as having been executed and delivered as a deed
only upon being dated.

42 STAMP DUTY

The parties hereto certify that this is an instrument in respect of
non-residential property on which stamp duty is not chargeable by virtue of the
provisions of section 92 of the Finance Act 2001.

IN WITNESS whereof the parties hereto have signed this document the day and year
first above written.


SIGNED by
 
/s/  SIMON PARKER      

--------------------------------------------------------------------------------


 
)     for and on behalf of INTERCITY PHARMA
LIMITED   )
)
SIGNED by
 
/s/  JOHN LAMBERT      

--------------------------------------------------------------------------------


 
)     for and on behalf of EVANS VACCINES
LIMITED   )
)

29

--------------------------------------------------------------------------------




SCHEDULE 1

Access Criteria


1The Certificate of Sectional Completion has been issued and a copy delivered to
the Tenant together with any accompanying schedule listing Snagging Items.

2The Tenant has been provided with copies (certified by the Developer's
Solicitors as being true full and accurate excluding financial information) of
the Building Contract and the appointments of the Professional Team and all
Relevant Sub Contracts.

3That Zones 1 2 and 3 (and adjacent fire corridor) are watertight weatherproof
and secure (which for the avoidance of doubt means that all the windows and
doors (including the glass therein) the walls, the first floor and the ceiling
of Zones 1 2 and 3 have been properly completed in accordance with the
provisions of this Agreement.

4The fire detection system and emergency lighting shall be installed within
Zones 1 2 and 3 but will not be commissioned.

5All drainage from the relevant Zone is connected to the adopted sewers and all
drainage works shall be operational and tested.

6The relevant Zone is in good and clean condition cleared of all unused building
materials plant and equipment used in or in connection with the Buildings Works
and any temporary structures.

7The Tenant is provided with full copies of the planning permission for the
Building Works comprising the relevant Zone the application therefore the
approved plans thereto any reserved matters approval and any variation of the
approved plans.

8The Compound will be levelled and reasonable access provided over the rear
service yard area shown hatched black on the Access Drawing.

30

--------------------------------------------------------------------------------


SCHEDULE 2

Pre-Conditions


1That all of the Warranties properly executed have been delivered
unconditionally to the Tenant's Solicitors.

2Written confirmation from the Fire Officer that the Building Works comply in
all respects with the Fire Regulations.

3The Tenant is provided with a full copy of the building regulations approval of
the Building Works the application therefore the approved plans and confirmation
from the Building Control Officer in writing that the Building Works have been
completed in accordance with the requirements of the Building Regulations and
Building Regulations Approvals.

31

--------------------------------------------------------------------------------


APPENDIX A

THE FORM OF THE LEASE


--------------------------------------------------------------------------------


APPENDIX B

SPECIFICATION


--------------------------------------------------------------------------------


APPENDIX C

THE FORM OF WARRANTIES


--------------------------------------------------------------------------------


APPENDIX D

STANDARD FORM OF LICENCE FOR ALTERATIONS


--------------------------------------------------------------------------------


APPENDIX E

PLAN

SITE PLAN

ZONE PLAN



--------------------------------------------------------------------------------


APPENDIX F

ACCESS DRAWINGS


--------------------------------------------------------------------------------


APPENDIX G

FORM OF BUILDING CONTRACT


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.005



CONTENTS
SCHEDULE 1 Access Criteria
SCHEDULE 2 Pre-Conditions
APPENDIX A THE FORM OF THE LEASE
APPENDIX B SPECIFICATION
APPENDIX C THE FORM OF WARRANTIES
APPENDIX D STANDARD FORM OF LICENCE FOR ALTERATIONS
APPENDIX E PLAN SITE PLAN ZONE PLAN
APPENDIX F ACCESS DRAWINGS
APPENDIX G FORM OF BUILDING CONTRACT
